Citation Nr: 0210744	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  96-28 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from April 1966 to March 1970.

This case came to the Board of Veterans' Appeals (Board) from 
a September 1995 decision by the Milwaukee, Wisconsin, 
Regional Office (RO).  In an October 1997 decision, the Board 
remanded the case for further development of the evidence.

During the pendency of this appeal, the veteran moved to 
Arizona and his file was transferred to the Phoenix RO.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The veteran had temporary duty at the Da Nang Air Force 
Base (AFB) from January 13 to March 8, 1969.  The United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) reports that Da Nang air base sustained rocket 
attacks during that period.

3.  The veteran reported a rocket attack as a stressor event 
and examiners relied upon those reports to diagnose PTSD.


CONCLUSION OF LAW

PTSD was incurred during the veteran's active duty service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires medical evidence of a diagnosis 
of PTSD, medical evidence linking the disorder to events in 
military service, and credible supporting evidence that the 
in-service events occurred.  38 C.F.R. § 3.304(f).

Before addressing the evidence herein, the Board notes that 
the Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This act identifies and 
describes duties on the part of VA to advise a claimant of 
the evidence needed to substantiate a claim, and to help a 
claimant obtain that evidence.  38 U.S.C.A. §§ 5103, 5103A.  
The duties to notify and assist claimants have been 
implemented by regulations published at 66 Fed. Reg. 45620 
(Aug. 29, 2001) and they will be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326.

In this case, VA explained the provisions of VCAA in a 
December 2001 letter to the veteran.  VA letters dated in 
June 1994, May 1995, January 1998, January 1999, January 
2001, and May 2002, asked the veteran for the details of 
events in service that he felt caused PTSD.  The veteran's 
replies were reviewed by a VA examiner and by the US Armed 
Services Center for Research of Unit Records (USASCRUR).  The 
veteran's service personnel records are included in the file, 
as are reports from USASCRUR, a Vet Center, a private 
psychologist, and a VA examiner.  In addition, the veteran 
has submitted several statements.  Finally, in an August 2002 
letter, the RO advised the veteran that his case was being 
sent to the Board, and invited him to submit any additional 
evidence he had directly to the Board.  No evidence has been 
received.

Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, and 
finds that all probative evidence has been obtained.  Since 
there is no probative evidence that is not already of record, 
it is not possible for VA to notify the appellant of the 
evidence he should obtain and the evidence VA would attempt 
to obtain.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In sum, the Board finds that VA has complied with 
the notice and duty-to-assist provisions of VCAA, and that 
the evidence of record is sufficient to adjudicate the claim.

Turning now to the evidence, the veteran reports that while 
stationed at Clark Air Force Base (AFB), an airman in the 
bunk above him cut his wrists in a suicide attempt, and blood 
dripped onto him and his bunk.  He also claims that he was 
assigned from Clark to temporary duty at Da Nang AFB in 
Vietnam.  He further claims that while in Da Nang he 
witnessed the shooting of a Vietnamese child by a US soldier, 
and that the base itself was rocketed.

The veteran's service personnel records show that he was an 
Air Force avionics mechanic.  His DD Form 214 shows more than 
one year of overseas service, and his service personnel 
records show that he was assigned to Clark AFB, the 
Philippines.  Notably, neither the DD Form 214 nor any of the 
other service personnel records show service in Vietnam.  
However, government travel vouchers included in the file show 
that he flew from Clark to Da Nang on January 13, 1969, and 
that he left Da Nang on March 8, 1969.

The above incidents were cited in an April 1995 letter from a 
Vet Center social worker who suggested that the veteran had 
PTSD.  

In contrast, a May 1994 report from a private psychologist 
diagnosed PTSD, without reference to the above incidents, or 
to any other potential stressor events,.  Thus, the basis for 
that diagnosis is questionable.  38 C.F.R. § 4.1 (2001).

In September 2000, however, a VA psychiatric examiner noted 
that he reviewed the file so, presumably, he was aware of the 
veteran's stressors.  He cited, and apparently relied upon, a 
stressor the veteran had never before mentioned that has not 
been verified.  However, he also cited a rocket attack as a 
stressor event upon which he relied for his PTSD diagnosis.

The United States Court of Appeals for Veterans Claims 
(Court) has said that, "a clear (that is, unequivocal) PTSD 
diagnosis by a mental-health professional must be presumed 
(unless evidence shows to the contrary) to have been made in 
accordance with the applicable [DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS] criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor."  Cohen 
v. Brown, 10 Vet. App. 128, 140 (1997).
With regard to the sufficiency of a stressor, the Court 
recently held that:

For a stressor to be sufficient for PTSD, 
the stressor must meet two requirements:  
(1) A person must have been "exposed to 
a traumatic event" in which "the person 
experienced, witnessed, or was confronted 
with an event or events that involved 
actual or a threatened death or serious 
injury, or a threat to the physical 
integrity of self or others" and (2) 
"the person's response [must have] 
involved intense fear, helplessness, or 
horror."

Pentecost v. Principi, 16 Vet. App. 124, 127 (2002) (quoting 
id. at 141). 

Moreover, with regard to the credible-supporting-evidence, or 
corroboration, requirement of 38 C.F.R. § 3.304(f), the Court 
most recently found that:

Although the unit records do not 
specifically state that the veteran was 
present during the rocket attacks, the 
fact that he was stationed with a unit 
that was present while such attacks 
occurred would strongly suggest that he 
was, in fact, exposed to the attacks. . . 
.  The Board's finding that "[a]s for 
the rocket attacks, there is no way[,] 
based on the information provided by the 
veteran, to corroborate that he was 
anywhere near the targets of such 
attacks, or was otherwise threatened 
thereby", appears to suggest that the 
veteran should have proven his physical 
proximity to, or firsthand experience 
with, the attacks.  His presence with his 
unit at the time such attacks occurred 
corroborates his statement that he 
experienced such attacks personally."

(Emphasis added.)  Id. at 128.  Thus, in Pentecost a "strong 
suggestion" was elevated by the Court to "corroboration."  
The Board may not ignore this holding of the Court.

In this case, with a September 1998 letter, the USASCRUR 
enclosed a Chronology of VC/NVA Attacks on the Ten Primary 
USAF Operating Bases in RVN 1961-1973.  That record showed 
that, during the time the veteran was on temporary duty in Da 
Nang, the base sustained three rocket attacks during which it 
received a total of 40 incoming rounds.

Accordingly, service connection must be granted for PTSD.  
Pentecost


ORDER

Service connection for PTSD is granted.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

